DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
9. A system for generating messages for controlling a railway network, comprising:

— a first apparatus according to claim 1, and

— a second apparatus according to claim 1,

where said first and second apparatuses implementing the  exchange of the pseudo-signatures generated by each of them therebetween.

----End Examiners Amendment----
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 05/03/2022 have been considered, therefore, see the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 11 are pending in the instant application. 
Specification
Applicant’s amendment to the specification filed on 05/03/2022 has been inspected, and is accepted. 
Claim Objections
Regarding claim[s] 1 – 11, applicant’s removal the crossed out references in parenthesis’ is noted, therefore, the objection is withdrawn. 
Claim Interpretation
Regarding claim[s] 1, 2, 3, 4, 5, 7, 8, 9, 10, applicant’s removal the means for or step plus function language is noted, therefore, the rejection is withdrawn. 
**The examiner’s amendment above secures applicant’s allowance keep claim 9 from invoking means for or step plus functional claim language. 

Claim Rejections - 35 USC § 112
Regarding claim[s] 1-3, 5, 7, 8, 10 under the rejection for indefinite claim language as to whether the claim invokes means for or step plus functional claim language, applicant’s cancellation of the means for or step plus functional language elements “control and/or processing means” from the claims, therefore, the indefiniteness rejection is withdrawn. 
Regarding claim[s] 1-3, 5, 7, 8, 10 under the rejection for indefinite claim language, applicant’s cancellation of the claim language of: “control and/or processing means….,” has been considered, therefore, the rejection is withdrawn. 
Regarding claim[s] 1, under the rejection for insufficient antecedent basis for the claim limitation of: “a first pseudo – signature,” applicant’s claim amendment has been considered, therefore, the rejection is withdrawn. 
Regarding claim[s] 1, under the rejection for insufficient antecedent basis for the claim limitation of: “the message body,” applicant’s claim amendment has been considered, therefore, the rejection is withdrawn.
Regarding claim[s] 1, under the rejection for insufficient antecedent basis for the claim limitation of: “the signature,” applicant’s claim amendment has been considered, therefore, the rejection is withdrawn.
Regarding claim[s] 1-3, 5, 7, 8, 10 under the rejection for indefinite claim language for “control and/or processing means,” applicant’s cancellation of the means for or step plus functional language elements from the claims is noted, therefore, the indefiniteness rejection is withdrawn.
Regarding clam[s] 10 under the rejection for indefinite subject matter in a method claim, applicant’s cancellation of the means for or step plus functional language elements from the claims is noted, therefore, the indefiniteness rejection is withdrawn.
Regarding clam[s] 11 under the rejection for indefinite subject matter in a computer program product, applicant’s cancellation of the means for or step plus functional language elements from the claims is noted, therefore, the indefiniteness rejection is withdrawn.
Claim Rejections - 35 USC § 101
Regarding claim 11, applicant’s claim amendments have been considered, therefore, the rejection is withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the following prior arts where yielded at time of search for the claimed invention. However, the prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Dreasher et al. [US PGPUB # 2020/0195426], who generally does teach generating a first secret random number and a first public key based on the first secret random number. A second secret random number and a second public key are generated based on the second secret random number. A central office server authenticates the first public key based on a first private key associated with a first train and authenticates the second public key based on a second private key associated with a second train. A first computing device generates a shared secret key based on the first secret random number and authenticated the second public key. A second computing device generates a shared secret key based on the second secret random number and the authenticated first public key. A communication channel is secured with the shared secret key based on either the first public key or the second public key to enable communication between the first train and the second train.
Kernwein et al. [US PGPUB # 2016/0355199], who generally does teach a train having at least one locomotive or control car and, optionally, at least one railroad car, operating in a track network, wherein an on-board computer determines or receives location data and communicates or causes the communication of the location data and/or railway data to another locomotive or control car, another train, a remote server, or the like. A train navigation method is also provided.
Weber [US PGPUB # 2014/0074327], who generally does teach two vital system controllers (VS1, VS2) respectively receiving an input vital systems message (VSM) (200) including input vital systems data and an input security code. The controllers verify the input message integrity and generate output vital systems data. The second controller generates an output security code and sends the output security code to the first controller. The first controller sends an output VSM including the output vital systems data and the second controller output security code for use within the railway vital application system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434